Name: Commission Regulation (EEC) No 2659/89 of 31 August 1989 fixing the rates of the refunds applicable to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 9 . 89 Official Journal of the European Communities No L 255/77 COMMISSION REGULATION (EEC) No 2659/89 of 31 August 1989 fixing die rates of the refunds applicable to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty on the Community market and the prices ruling on the world markets ; (b) the level of the refunds on exports of processed agri ­ cultural products covered by Annex II to the Treaty which are manufactured under similar conditions ; (c) the need to ensure equality of competition for the industries which use Community products and those which use third-country products under inward processing arrangements ; Whereas in the absence of evidence that no production refund was granted under Council Regulation (EEC) No 1009/86 of 25 March 1986 establishing general rules applying to production refunds in the cereals and rice sector f), as last amended by Commission Regulation (EEC) No 1990/89 (8), the export refund should be reduced by the amount of the production refund appli ­ cable on the day of acceptance of the export declaration ; whereas this system is the only one wich avoids the risk of fraud ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2727/75 of the Council of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1213/89 (2), and in particular the first sentence of the fourth subparagraph of Article 16 (2) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1 806/89 (4), and in particular the first sentence of the fourth subparagraph of Article 17 (2) thereof, Whereas Article 16 ( 1 ) of Regulation (EEC) No 2727/75 and Article 17 (1 ) of Regulation (EEC) No 1418/76 provides that the difference between quotations of prices on the world market for the products listed in Article 1 of each of those Regulations and the prices within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 3035/80 of 1 1 November 1980 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (*), as last amended by Regulation (EEC) No 3209/88 (6), specifies the products for which a rate of refund should be fixed, to be applied where these products are exported in the form of goods listed in Annex B to Regulation (EEC) No 2727/75 or in Annex B to Regulation (EEC) No 1418/76 as appropriate ; Whereas, in accordance with the first subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 3035/80, the rate of the refund per 100 kilograms for each of the basic products in question must be fixed for each month ; Whereas, in accordance with paragraph 2 of that Article, that rate must be determined with particular reference to : (a) the average costs incurred by processing industries in obtaining supplies of the basic products in question Whereas Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products ('), as amended by Regula ­ tion (EEC) No 2026/83 (10), and Commission Regulation (EEC) No 3665/87 of 27 November 1987 laying down common detailed rules for the application of the system of export refunds on agricultural products  (")  lay down rules on the advance payment of export refunds that must be adhered to when these are adjusted ; Whereas, now that a settlement has been reached between the European Economic Community and the United States of America on Community exports of pasta products to the United States and has been approved by Council Decision 87/482/EEC (u), it is necessary to differ ­ entiate the refund on goods falling within CN codes 190211 00 and 190219 according to their destination ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 128, 11 . 5. 1989, p. 1 . (3) OJ No L 166, 25. 6 . 1976, p. 1 . (4) OJ No L 177, 24. 6 . 1989, p. 1 . 0 OJ No L 323, 29. 11 . 1980, p. 27. ( «) OJ No L 286, 20. 10 . 1988, p. 6. 0 OJ No L 94, 9. 4. 1986, p. 6 . C) OJ No L 190, 5. 7. 1989, p. 13. 0 OJ No L 62, 7. 3 . 1980, p. 5. (10) OJ No L 199, 22. 7. 1983, p. 12. (") OJ No L 351 , 14. 12. 1987, p. 1 . (IX) OJ No L 275, 29. 9 . 1987, p. 36. No L 255/78 Official Journal of the European Communities 1.-9. 89 the processor of the basic product in question attesting that the latter product has not benefited from a produc ­ tion refund as provided for in Regulation (EEC) No 1009/86, and that no application for such refund will he made. 3 . When the proof referred to in paragraph 2 is not provided, the export refund : (a) applicable on the date of acceptance of the export declaration for the goods, or on the day specified in Article 26 (2) of Regulation (EEC) No 3665/87, where the rate is not fixed in advance ; (b) of which the rate is fixed in advance, will be reduced by the amount of the production refund applicable under Regulation (EEC) No 1009/86 to the basic product in question on the day of acceptance of the export declaration for the goods, or on the day specified in Article 26 (2) of Regulation (EEC) No 3665/87, if the goods have been placed under the export refund advance payment arrangements. Article 2 This Regulation shall enter into force on 1 September 1989. HAS ADOPTED THIS REGULATION : Article 1 1 . Without prejudice to paragraphs 2 and 3 the rates of the refunds applicable to the basic products appearing in Annex A to Regulation (EEC) No 3035/80 and listed either in Article 1 of Regulation (EEC) No 2727/75 or in Article 1 ( 1 ) of Regulation (EEC) No 1418/76, exported in the form of goods listed in Annex B to Regulation (EEC) No 2727/75 or in Annex B to Regulation (EEC) No 1418/76 respectively, are hereby fixed as shown in the Annex to this Regulation. 2. For the products listed in the Annex to Regulation (EEC) No 1009/86, the refunds given in the Annex to this Regulation shall be applied on presentation, at the accept ­ ance of the export declaration and the request for obtain ­ ing the export refund, of proof that the basic products used in the manufacture of the products to be exported have not benefited from the production refund provided for in that Regulation, and that such refund will not be applied for. The proof referred to in the first subparagraph is provided by the presentation by the exporter of a declaration from This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 August 1989 . For the Commission Karel VAN MIERT Member of the Commission 1 . 9 . 89 Official Journal of the European Communities No L 255/79 ANNEX to the Commission Regulation of 31 August 1989 fixing die rates of the refunds applicable to certain cereal and rice products exported in the form of goods not covered by Annex II to die Treaty (ECU/100 kg) CN code Description Rateof refund 1001 10 90 Durum wheat :  On exports of goods falling within CN codes 1902 11 00 and 1902 19 to the United States of America 12,095 \  In all other cases 12,217 1001 90 99 Common wheat, and meslin (mixed wheat and rye) :  On exports of goods falling within CN codes 1902 11 00 and 1902 19 to the United States of America 4,453  In all other cases 4,498 1002 00 00 Rye 6,767 1003 00 90 Barley 5,917 1004 00 90 Oats 6,033 1005 90 00 Maize, other than hybrid maize for sowing 8,131 1006 20 Round grain husked rice 35,234 Medium grain husked rice 29,346 Long grain husked rice 29,346 ex 1006 30 Round grain wholly milled rice 45,463 Medium grain wholly milled rice 42,530 Long grain wholly milled rice 42,530 1006 4000 Broken rice 7,494 1007 00 90 Sorghum 6,466 1101 00 00 Wheat or meslin flour :  On exports of goods falling within CN codes 1902 11 00 and 1902 19 to the United States of America 5,074  In all other cases 5,125 110210 00 Rye flour 15,906 1103 11 10 Durum wheat groats and meal :  On exports of goods falling within CN codes 1902 11 00 and 1902 19 to the United States of America 18,747  In all other cases 18,936 1103 11 90 Common wheat groats and meal :  On exports of goods falling within CN codes 1902 11 00 and 1902 19 to the United States of America 5,074  In all other cases 5,125